          Case 1:21-mc-00034-TFH Document 6 Filed 04/21/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


IN RE APPLICATION OF CNN, ABC NEWS, THE                               :
ASSOCIATED PRESS, BUZZFEED NEWS, CBS NEWS,                            :
DOW JONES, GANNETT, GRAY MEDIA GROUP                                  :
NATIONAL PUBLIC RADIO, NBC NEWS, THE NEW                              :     No. 21-mc-34
YORK TIMES, PRO PUBLICA, TEGNA, and THE                               :
WASHINGTON POST FOR ACCESS TO CERTAIN                                 :
SEALED VIDEO EXHIBITS                                                 :


  UNITED STATES’ SUPPLEMENTAL RESPONSE TO EXPEDITED MOTION FOR
          PUBLIC ACCESS TO CERTAIN SEALED VIDEO EXHIBITS

       The United States of America hereby submits this supplemental response to the Expedited

Motion for Access to Certain Sealed Video Exhibits. The government continues to oppose the

public release and dissemination of the videos that were obtained from the U.S. Capitol’s closed-

circuit video system and were introduced at defendant George Tanios’s detention hearing in the

Northern District of West Virginia.     However, the government withdraws its objection to the

public release of the videos introduced at Tanios’s detention hearing that were obtained from

Metropolitan Police Department officers’ body-worn cameras (“BWC”).         The BWC videos were

introduced as at the hearing as Exhibits 6, 7, and 10.



                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney
                                            D.C. Bar No. 415793


                                      By:
                                            Dineen A. Baker, D.C. Bar No. 487820
                                            Assistant United States Attorney
                                            202-252-6954
                                            dineen.baker@usdoj.gov
